Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.754 Filed 12/05/18 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,                           CRIMINAL NO. 18-20027

v.                                                   HON. TERRENCE G. BERG

PRABHU RAMAMOORTHY,

                Defendant.


                 United States of America’s Motion for Canine Advocate to
                             Accompany Victim at Sentencing

          On December 12, at 2:00 p.m., the defendant and his attorney are scheduled

to appear for sentencing before this Court. The United States requests that the

Court permit a support animal (a black Labrador canine named Lance) to

accompany the victim into the courthouse and remain in a witness room outside the

courtroom during the sentencing. The defendant does not oppose this request.

     I.      Statement of Facts

          The defendant was convicted of Sexual Abuse in violation of 18 U.S.C. §

2244(2) after he digitally penetrated a woman on an airplane while she slept.

Sentencing is scheduled for December 12, 2018. The victim in the case plans to

attend the sentencing. The use of a service dog will assist the victim by helping to



                                           1
Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.755 Filed 12/05/18 Page 2 of 7




decrease her anxiety about seeing the defendant in court and/or potentially hearing

him speak about the crime.

       Lance has been trained by Leader Dogs for the Blind. Moreover, Lance’s

handler, Daniel Cojanu is certified as a handler with Therapy Dogs

International. Lance has appeared in many courtrooms in Oakland County, to

include several jury trials. Lance also has a $1,000,000.00 insurance liability

policy. In short, Lance is well suited for courtroom work.1

       It is well accepted in medical and academic fields that a friendly dog can

decrease anxiety and sympathetic nervous system arousal by providing a pleasant

external focus for attention, promoting feelings of safety and providing a source of

comfort. Allen, Karen, “Are Pets a Healthy Pleasure? The influence of pets on

blood pressure.” Current Directions in Psychological Science 12 (2003): 236-

39. Nagengast, Sunny L., Mara M. Baun, Mary Megel, and J.M. Leibowitz, “The

effects of the presence of a companion animal on physiological arousal and

behavioral distress in children during a physical examination.” Journal of Pediatric

Nursing 12 (1997): 323-30.




1
  The Program Director for the Canine Advocacy Program (CAP), Dan Cojanu is the handler for
multiple therapy dogs in the program, including Lance. Cojanu attends hearings with the therapy
dogs and will be present on December 12. Lance has attended prior similar sentencings,
including sentencings before United States District Judge Stephen Murphy, Case No. 18-20128.
The victims in that case reported that having Lance there made a huge difference.
                                               2
Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.756 Filed 12/05/18 Page 3 of 7




   II.      Legal Support

         The 2004 Crime Victim Rights Act gives federal crime victims “the right to

be treated with fairness and with respect for the victim’s dignity and privacy.” 18

U.S.C. § 3771(a)(8). Furthermore, the CVRA makes it clear that these rights are

not simply symbolic, but rather are enforceable by use of a writ of mandamus in

district court. 18 U.S.C. § 3771(d)(3). Several courts have held that the rights

under CVRA are meaningful and enforceable. United States v. Patkar, Cr. No. 06-

00250, 2008 U.S. Dist. LEXIS 6055, 2008 WL 233062, at *6 (D. Hawaii 2008)

(holding that the CVRA “was intended to provide meaningful rights, and not a

simple laundry list of aspirational goals as to how the government and courts

should treat victims”); see also United States v. Heaton, 458 F. Supp. 2d 1271,

1272 (D. Utah 2006) (holding that § 3771(a)(8) requires a court to consider the

views of the victim before dismissing an indictment pursuant to Fed. R. Crim. P.

48(a)); United States v. Turner, 367 F. Supp. 2d 319, 335 (E.D.N.Y. 2005) (stating

that the import of 18 U.S.C. § 3771(a)(8) is “to promote a liberal reading of the

statute in favor of interpretations that promote victims’ interest in fairness, respect,

and dignity.”).

         The Michigan Court of Appeals recently ruled that a Therapy Dogs

International (TDI) therapy dog could accompany a sexual assault victim while she

testified. People v. Johnson, 2016 Mich. App. Lexis 781, *10, n.2 (April 19, 2016)


                                           3
Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.757 Filed 12/05/18 Page 4 of 7




(citing with approval other jurisdictions that allow the use of a canine support

animal to accompany witnesses at trial).

      In People v. Tohom, 109 A.D.3d 253, 969 N.Y.S.2d 123 (2013), a state

appellate court in New York asked:

             [Dogs] are such agreeable friends—they ask no questions, they
             pass no criticisms’ (George Eliot, Scenes of Clerical Life
             [1857]), but do they belong in the courtroom? On this appeal,
             we examine the question of whether the courts of this state
             should permit the presence of a therapeutic ‘comfort dog’ in a
             trial setting when the court determines that the animal may
             provide emotional support for a testifying crime victim. We
             conclude that this question should be answered in the
             affirmative.

109 A.D.3d at 255. In Tohom, the trial court found that a victim’s testimony was

likely to cause her severe stress, and allowed a therapy dog to accompany her

during her testimony. Id, 109 A.D.3d at 269. In State v. Jacobs, 2015 WL

6180908 (2015), the Ohio Court of Appeals upheld the trial court’s decision to

allow a minor victim to have a therapy dog sit at her feet while she testified.

      Other courts have upheld the use of therapy dogs to support victims of

sexual assault. State v. Devon D., 321 Conn. 656 (2016) (Supreme Court of

Connecticut upheld trial court’s decision to allow dog to sit near victim’s feet

during testimony about sexual assault, finding that correct standard was whether

the “special procedure . . . will aid the witness in testifying truthfully and

reliably”); State v. Reyes 2016 WL 3090904 (Tennessee Court of Appeals, 2016);


                                            4
Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.758 Filed 12/05/18 Page 5 of 7




People v. Chenault, 227 Cal. App. 4th 1503, 175 Cal. Rptr. 3d 1 (2014); State v.

Dye, 178 Wash. 2d 541, 309 P.3d 1192 (2013); Smith v. State, 2016 WL 1444143

(Court of Appeals of Texas, 2016).

      Of course, all of these cases involve a victim testifying at trial. It is hard to

see what possible harm a therapy dog could have even in that context, but nearly

impossible to see what possible harm or prejudice a dog’s mere presence could

cause at a sentencing hearing, especially where the parties agree that the dog will

remain outside the courtroom. In at least two similar cases, district courts in the

Eastern District of Michigan have granted motions for a therapy dog to be present

during sentencing. See Crim. No. 16-20239, United States v. Fuller et al.; Crim.

No. 17-20632, United States v. Massey et al.

      Facing the defendant at the sentencing hearing, whether the victim chooses

to speak or not, will be unimaginably difficult. The presence of a therapy dog

harms no one, yet has the potential to provide so much relief and comfort to the

victim who has already endured significant hardship in this case.




                                           5
Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.759 Filed 12/05/18 Page 6 of 7




   III.   Conclusion

      The Untied States respectfully requests that the Court grant its motion to

allow Lance to enter the courthouse at sentencing and remain in a witness room

with his handler. The defendant does not oppose this request.



                                      Respectfully submitted,

                                      MATTHEW SCHNEIDER
                                      United States Attorney

                                      s/Amanda Jawad
                                      Amanda Jawad
                                      Margaret M. Smith
                                      Assistant United States Attorneys
                                      211 W. Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9116
                                      E-Mail: amanda.jawad@usdoj.gov

Date: December 6, 2018




                                         6
Case 2:18-cr-20027-TGB-MKM ECF No. 64, PageID.760 Filed 12/05/18 Page 7 of 7




                        CERTIFICATE OF SERVICE

      I certify that on December 6, 2018, I electronically filed this motion for the

United States with the Clerk of the United States District Court for the Eastern

District of Michigan using the ECF system, which will send notification of such

filing to James Amberg, counsel for defendant Prabhu Ramamoorthy.


                                      Respectfully submitted,

                                      MATTHEW SCHNEIDER
                                      United States Attorney

                                      s/Amanda Jawad
                                      Amanda Jawad
                                      Assistant United States Attorney
                                      211 W. Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9116
                                      E-Mail: amanda.jawad@usdoj.gov




                                         7
